Citation Nr: 1643292	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-15 080	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating for nephrolithiasis prior to March 26, 2013 and an initial rating higher than 30 percent thereafter.  

2. Entitlement to an initial compensable rating for bilateral tinea pedis prior to July 29, 2013 and an initial rating higher than 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to February 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in January 2014 the RO increased the evaluation of nephrolithiasis to 30 percent effective March 26, 2013 and increased the evaluation of bilateral tinea pedis to 10 percent effective July 29, 2013.  Thus the issues are characterized as reflected on the title page.  

In October 2013, the Veteran's claim of service connection for sleep apnea was received, which was dated in September 2013.  This claim does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ) and thus it is referred to the AOJ for appropriate action.  


FINDING OF FACT

On October 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


